Citation Nr: 1542275	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-26 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to March 1967.
This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for his non-Hodgkin's lymphoma and his diabetes mellitus, type II based on his exposure to Agent Orange or other toxic chemicals during his active duty service.  In a rating decision dated December 2010, the AOJ denied these claims.   The Veteran filed a notice of disagreement with this rating decision in June 2011.  The AOJ issued a statement of the case in September 2011, and the Veteran filed a substantive appeal in October 2011.  The Veteran included additional evidence with his substantive appeal and the AOJ issued a supplemental statement of the case in February 2015.

In reviewing a Veteran's claim for service connection, the Board conducts a de novo review of all the evidence in the Veteran's claims file relevant to the appeal.  Here, appellate review is frustrated because some of the records referred to in both the AOJ's December 2010 rating decision and its September 2011 statement of the case, have not been associated with the claims file.  Specifically, both the rating decision and the statement of the case refer to treatment records dated November 18, 2010 from the Beaumont VA Outpatient Clinic.  Based on the AOJ's description in the rating decision and statement of the case, these records may be relevant to the disabilities on appeal.  Because these records are relevant to the matters on appeal and are not associated with the claims file, a remand is required so that these records can be added to the record.    

As the case must be remanded for the foregoing reasons, the AOJ should also obtain any additional VA treatment records through the present.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Beaumont VA Outpatient Clinic records dated November 18, 2010, identified in both the December 2010 rating decision and the September 2011 statement of the case, as well as all updated VA treatment records obtained on this remand.

2.    After completing the above actions and any additional development deemed necessary, readjudicate the Veteran's original claim considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




